DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, 9, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites “a security element according to claim 0” which is indefinite.  All recitations in the claims lack proper antecedent basis.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 15-16, 30-32, and 43, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akhlaghi et al. (US 2020/0341174).
In respect to claims 1-2, 9, 30-31, and 43, Akhlaghi et al. disclose a security element comprising: a first layer having a first surface; an array of image regions across the first surface comprising a first sub-region and second sub-region, defined by a first array of first plasmonic nanostructures 112 and a second array of plasmonic nanostructures 114, each forming a first and second image, respectively (0037; Fig. 4); each of the first and second plasmonic microstructures has an average inclination, and they are such that a first image is displayed from a first viewing angle “observer 1” (and the second image is substantially not displayed) and the second image is displayed from a second viewing angle “observer 2” (and the first image is substantially not displayed), the viewing angle ranges only partially overlapping.
In respect to the amended claims, Akhlaghi et al. disclose that the plasmonic nanostructures have “feature sizes of 0.5 µm [500 nm] or less” (0027) (Provisional App: 62/618,462).  Akhlaghi et al. further disclose that the plasmonic nanostructures of the first and second arrays of plasmonic nanostructures vary in shape/sizing/spacing to create different colors for the first and second images (0047; Figs. 9-11); the width of the sub-regions may be 30 µm (0045).   The pixel of different orientation goes across the entire microstructure (See Pixel Type 1 vs Pixel Type 2), however, each microstructure, along its length, will contain both pixel types.  Thus, each sub-region will contain the different pixel types, and by extension, different plasmonic structures of differing geometry, will be present on both  sub-regions.   The “geometry” of the plasmonic structures would include “spacing/period” as would be readily apparent to one of ordinary skill, particularly since Akhlaghi et al. disclose that structures may be period or aperiodic (having changing color) (0027).
In respect to claims 3-5, AKhlaghi et al. disclose several first sub-regions (three explicitly displayed) having first arrays of plasmonic nanostructure 112, each having substantially the same inclination, and the same for the second sub-regions, wherein the first and second average inclinations differ by at least 45 degrees (Fig. 4).
In respect to claim 11, Akhlaghi et al. disclose a “regular array” of image regions, e.g. parallel triangular prisms (Fig. 4).  Also shown in more detail (Fig. 9a).
In respect to claims 15 and 16, Akhlaghi et al. disclose that the array of image elements are an elongate array extending in a first direction, and extending widthwise in a second perpendicular direction, wherein the elongate regions are divided lengthwise into the first and second sub-regions (Fig. 9a). 
In respect to claims 30-31, Akhlaghi et al. disclose that the plasmonic nanostructure of the first and second arrays of plasmonic nanostructures vary in shape/sizing/spacing to create different colors for the first and second images (0047; Figs. 9-11); the width of the sub-regions may be 30 µm (0045).
In respect to claim 32, Akhlaghi et al. disclose that the plasmonic nanostructures may be “pillars” or “antennae” (0033), which necessarily are dielectrics topped with metal.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11, 15-16, 30-32, and 43, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Akhlaghi et al. (US 2020/0341174) in view of Duan et al. (WO 2013/039454).
Akhlaghi et al. substantially disclose the claimed invention for the reasons stated above, including changing a “geometry/design” of the plasmonic structures to change colors in different regions, but do not explicitly disclose the changing the spacing however Duan et al. teach similar plasmonic structures (Fig. 3B) and further teach that the spacing of adjacent plasmonic nanostructures may be varied (0079).  It would have been obvious to provide sub-regions of plasmonic nanostructures taught in Akhlaghi et al. with different spacings in view of Duan et al. to effectuate different color impression (0079).  Providing different pixels of color is an explicit aim of Akhlaghi et al.

Response to Arguments

Applicant's arguments filed 10/19/55 have been fully considered but they are not persuasive.  The applicant contends that Akhlaghi et al. fail to disclose the plasmonic nanostructures being 500 nm or less, since the priority document does not contain this limitation.  Contrarily, the prior document contains this limitation (See Above).
The applicant argues that Akhlaghi et al. discloses 500 nm of less however this is drawn to “Figure 3(a) only” which is not persuasive.  Akhalghi et al. disclose this reference in reference to both Figures.  Both Figures include the plasmonic nanostructures, and there is no explicit limitation only to the flat configuration which was used to comparative purposes.
The applicant argues that Akhlaghi et al. fail to disclose sub-regions with different color, and states that “Akhlaghi discloses the use of different colors between different images, but these are different colors between different sub-regions, not within individual sub-regions”.  The applicant then states that the “sub-regions” used by the examiner must mean the phrase “NTS” and the colored bars.  This is an incorrect characterization.  The sub-regions have been construed to the surface of different inclination angles of the micro-structure (Fig. 3, Rejection of claim 1).  These micro-structures extend across the document such that every micro-structure will contain several different first sub-regions and second regions, which make us the NTS and colored bars, respectively (Fig. 11).  Thus, with the first and second sub-regions defined as the surfaces with different inclination angles, will each contain each pixel, and thus each contain, along their length, both regions of different plasmonic structures creating a different color.
Lastly, the applicant contends that Akhlaghi et al. fail to disclose color variation due to spacing.  The Examiner disagrees, that the “geometry/design” of the plasmonic nanostructures would not include spacing to one of ordinary skill in the art, particularly with incorporation of scientific literature (0034).  Nonetheless, a 35 USC 103 rejection has been newly applied to explicitly teach spacing as a means to vary geometry to effectuate a particular color. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637